IN RE: Tate, Iris Hopkins;—Plaintiff; Applying For Writ of Certiorari and/or Review, Parish of Livingston, 21st Judicial District Court Div. F, No. 104,568; to the Court of Appeal, First Circuit, No. 2009 CA 2034, 42 So.3d 439.
Writ granted; Case Remanded. The courts below failed to consider whether the outcome of the case, considering the law at the time of the transfers, is affected by the fact that defendants and/or the subsequent property owners are donees, having acquired their interest in the property, if at all, by gratuitous rather than onerous transfers. See Owen v. Owen, 336 So.2d 782 (La.1976); Mathews v. Mathews, 35,984 (La.App. 2 Cir. 5/8/02), 817 So.2d 418. The lower courts also failed to consider the effect of the Lis Pendens filed in the public records before the transfer of the property *514from Susan Lozier to Lisa Duvall and from Lisa Duvall to Justification, L.L.C. Accordingly, the decisions of the lower courts are vacated and the case is remanded to the trial court for a new trial to consider all relevant issues under the correct legal principles.
WEIMER, J., would grant and docket.